Citation Nr: 0021879	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-06 923	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for residuals of a 
right knee injury.

2.  Entitlement to service connection for residuals of a left 
knee injury.

3.  Entitlement to an increased (compensable) evaluation for 
postoperative residuals of a left groin mass with scarring.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from October 1984 to 
July 1987.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 and later rating 
decisions by the Department of Veterans Affairs (VA) 
Portland, Oregon Regional Office (RO).  



FINDINGS OF FACT

1.  Service connection for residuals of a right knee injury 
was denied by an unappealed RO rating action in February 
1996.  

2.  Evidence received since the February 1996 determination 
includes service medical records as well as VA and private 
clinical records which are of such significance that they 
must be considered in connection with all of the evidence to 
fairly decide the merits of the veteran's claim.  

3.  There is no competent evidence tending to demonstrate 
that the veteran's bilateral knee disorders are attributable 
to disease or injury in service.  

4.  The veteran's service-connected postoperative residuals 
of a left groin mass with scarring is manifested by 
anesthesia secondary to scarring without pain, tenderness or 
any functional limitation.






CONCLUSIONS OF LAW

1.  Evidence produced subsequent to the February 1996 rating 
decision which denied the veteran service connection for 
residuals of a right knee injury is new and material and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.156, 3.160(d), 20.302 (1999).  

2.  The veteran has not submitted well-grounded claims for 
entitlement to service connection for residuals of bilateral 
knee injuries.  38 U.S.C.A. § 5107(a) (West 1991).  

3.  The schedular criteria for an increased (compensable) 
evaluation for postoperative residuals of a left groin mass 
with scar have not been met.  38 U.S.C.A. §§ 1155, 5107(a) 
(West 1991); 38 C.F.R. Part 4, Code 7803, 7804, 7805 (1999).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of Bilateral Knee Injuries

New and Material Evidence

In an unappealed RO decision dated in February 1996, 
entitlement to service connection for residuals of a right 
knee injury was denied.  This decision essentially found that 
a current right knee disorder stemming from an injury in 
service was not demonstrated by the clinical evidence.  

Under the appropriate laws and regulations, the prior 
determination denying entitlement to service connection for 
residuals of a right knee injury is final.  Consequently, the 
veteran's claim as to service connection for a right knee 
disorder may not be reopened absent the submission of new and 
material evidence.  38 U.S.C.A. § 5108 (West 1991).  In 
considering whether a claim may be reopened, a two-step 
analysis must be performed.  First, the Board must determine 
whether the evidence is both new and material.  If and only 
if the Board determines that the claimant has produced new 
and material evidence is the claim deemed to have been 
reopened and the case must then be evaluated on the basis of 
all the evidence, both new and old.  Manio v. Derwinski, 
1 Vet. App. 140, 145 (1991).  

New and material evidence means evidence not previously 
submitted to agency decisionmakers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Where the new and material evidence consists of a 
supplemental report from the service department, received 
before or after the decision has become final, the former 
decision will be reconsidered by the adjudicating agency of 
original jurisdiction.  This comprehends official service 
department records which presumably have been misplaced and 
have now been located and forwarded to the Department of 
Veterans Affairs. 38 C.F.R. § 3.156(c) (1999).

The first step in the two-step analysis involves two 
questions:  (1)  Is the newly presented evidence "new," that 
is, not previously submitted to agency decisionmakers and not 
cumulative or redundant; and, (2) is the newly presented 
evidence "material," that is, does it bear directly and 
substantially upon the specific matter under consideration, 
and is it so significant that it must be considered in order 
to fairly decide the merits of the claim?  

The Board will first review the evidence that was before the 
agency of original jurisdiction in February 1996 for purposes 
of clarity.  That evidence consisted solely of the veteran's 
application for compensation or pension, VA Form 21-526, and 
a VA Inactive Compensation and Pension (ICP) computer data 
file which showed that the veteran had previously established 
entitlement to service connection for scars and had been 
denied service connection for impaired hearing.  It was 
further indicated at that time that the veteran's claims 
folder, including his service medical records, could not be 
located by the RO.  

On the basis of the evidence described above, the RO in 
February 1996 concluded that a right knee disorder 
attributable to service was not demonstrated.  

Evidence adduced since the February 1996 rating decision 
includes the service medical records heretofore not of file 
as well as VA and private clinical data compiled since 
November 1987 including reports of VA examinations provided 
to the veteran in November 1987 and January 1998.  

The veteran's service medical records show no complaints 
and/or findings referable to a right knee injury.  A medical 
examination at service separation was waived by the veteran.  

On VA examination in November 1987, the veteran made no 
pertinent complaints and physical examination of his 
extremities was negative for any right knee pathology.  

Private treatment records show that in November 1989 the 
veteran was seen by a private physician with complaints of 
difficulty with his knees.  He described an injury in March 
to the left knee when he jumped up a 3-foot incline and an 
injury to his right knee playing softball that spring.  
Following a physical examination, right knee patellar pain 
and left patellar tendonitis were diagnosed.

When examined by VA in January 1998, the veteran complained 
of pain in both knees intermittently.  He said that he 
developed bilateral knee pain in the military and was on a 
permanent profile at the time of his discharge.  Physical 
examination revealed mild patellofemoral tenderness, 
bilaterally, with slight synovial thickening in both knees.  
There was tenderness over the lateral aspect of the right 
knee joint line, bilaterally, and slight crepitation on range 
of motion.  Patellofemoral pain syndrome, both knees, was the 
pertinent diagnosis.  The veteran's examiner stated that the 
veteran's bilateral knee condition was not related to his 
inguinal scarring.  He added that, historically, it sounded 
as if the veteran did in fact develop pain in both knees in 
the military suggestive of patellofemoral pain syndrome and 
furthermore observed that there are no military medical 
records available to verify this.  He further stated that the 
veteran's knee condition, no doubt, was aggravated with his 
collapsing episode and reinjury of his knee after the 
military.  

The Board has reviewed the evidence since the February 1996 
RO rating decision and concludes that this evidence, with 
respect to the claim for service connection for a right knee 
injury residuals, is both new and material such as to reopen 
the previously denied claim.  This evidence includes the 
veteran's service medical records, post service findings of a 
right knee disability (patellofemoral pain syndrome) and 
statements from the veteran's VA examiner in January 1998 
indicating a possible causal relationship between the 
veteran's current bilateral knee conditions and his service.  
This evidence is of such significance that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for residuals of a right knee injury.  
Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998).  Hence, the 
Board finds that there is new and material evidence to reopen 
the claim for service connection for a right knee disorder.  

Service Connection for Right and Left Knee Injury Residuals

The question now for the Board to consider is whether the 
claim for service connection for residuals of a right knee 
injury as well as the veteran's other claim for service 
connection for residuals of a left knee injury are well 
grounded.  In other words, is there evidence that shows that 
these claims are plausible, meritorious on their own or 
capable of substantiation.  38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  If the veteran has not 
presented such claims, his appeal must, as a matter of law, 
be denied and there is no duty of the VA to assist him 
further in the development of the claims.  Murphy at 81.  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  In a claim of service 
connection, this generally means that evidence must be 
presented which in some fashion links a current disability to 
a period of military service, or is secondary to a disability 
which has already been service connected.  38 U.S.C.A. 
§§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 3.310 (1999).  
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  "In 
order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis) ...; of incurrence or aggravation of a disease or 
injury in service (lay or medical testimony), ...; and of a 
nexus between the inservice injury or disease and the current 
disability (medical evidence)." Caluza v. Brown, 7 Vet. App. 
498 (1995).  

Here, there is current evidence of bilateral knee disorders, 
identified on VA examination in January 1998 as bilateral 
patellofemoral pain syndrome.  However, while the veteran 
claims he injured his knees in service, service medical 
records are negative of complaints and findings of a knee 
disorder.  Furthermore, there is no medical opinion linking 
the veteran's bilateral knee disabilities to service.  Thus, 
the second and third Caluza requirements are not met.  

Since a knee disability is not shown in service and a chronic 
knee disability is first shown several years after service, 
competent medical evidence is required to link the bilateral 
knee disorders to service.  None of the medical evidence 
presently before the Board provides this linkage.  We 
acknowledge that the veteran's January 1998 VA examiner has 
stated that the veteran's bilateral knee disabilities 
"sounds" as if they were developed in service.  The examiner, 
however, clearly indicated that the veteran's service medical 
records were not available for his verification of this 
determination and it appears that his statements have relied 
on uncorroborated history provided by the veteran.  The Board 
observes that a diagnosis or medical opinion by a medical 
professional is not conclusive and is not entitled to 
absolute deference.  A medical opinion based upon an 
inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  Moreover, a bare 
transcription of medical history does not become competent 
medical evidence merely because the transcriber is a medical 
professional.  LaShore v. Brown, 8 Vet. App. 406, 409 (1995).  
A bare conclusion, even when reached by a medical 
professional, is not probative without a factual predicate in 
the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  

Here, there is no factual predicate in the record for a 
medical opinion that bilateral knee disabilities first noted 
several years after service had their onset in service.  The 
veteran's own statement did not constitute medical evidence 
of causality since, as a layman, he has no competence to give 
a medical opinion on the diagnosis or etiology of his 
condition.  Caluza, supra.  Thus, in the absence of competent 
medical evidence of causality, the claim for service 
connection for residuals of a right and left knee injury must 
be denied as not well grounded.  

When the Board addresses in a decision a question that had 
not been addressed by the RO, as in this case, the question 
whether the claim is well grounded, it must be considered 
whether the claimant has been given adequate notice of the 
need to submit evidence or argument on that question and an 
opportunity to respond and, if not, whether the claimant has 
been prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).  In this instance, the Board does not find such 
prejudice because the appellant has not met the threshold 
obligation of submitting a well grounded claim.   Meyer v. 
Brown, 9 Vet. App. 425 (1996). 

II.  Increased Evaluation for Residuals of a Left Groin Mass 
with Scarring

In April 1985, the veteran was noted to have a progressively 
enlarging left groin mass.  He was hospitalized with a 
diagnosis of left femoral hernia, rule out left groin mass 
other than hernia such as tumor.  He underwent a left groin 
exploration under spinal anesthesia with an excisional 
biopsy.  Left groin adenopathy with possible cat scratch 
disease was the postoperative diagnosis.  

On his initial post service VA examination in November 1987, 
the veteran related undergoing exploratory surgery for a 
painful left groin lump in service.  He stated he was found 
to have inguinal adenopathy and also told he had cat scratch 
fever.  He said he has had no recurrent symptoms though he 
has an area of anesthesia between the two surgical scars.  On 
physical examination, the veteran was noted to have a well-
healed diagonal 8-centimeter scar above the left inguinal 
canal and a well-healed 4-centimeter transverse scar on the 
exterior proximal left leg.  A neurologic examination was 
completely negative except for a 4- by 7-centimeter area of 
anesthesia of the left inguinal area between the two scars.  
The veteran's examiner concluded that the cyst on the 
veteran's left leg was probably an enlarged lymph node.  He 
observed that the veteran had had no recurring adenopathy and 
presently only a small area of a cutaneous anesthesia between 
the two scars noted above.  

Service connection for a scar was established by a February 
1996 rating decision.  This disorder was rated by the RO as 
noncompensably disabling under Diagnostic Code 7805 of VA's 
Schedule for Rating Disabilities (Rating Schedule).  

On VA examination in January 1998, an examination of the left 
inguinal regional revealed a typical left inguinal incision 
consistent with hernia surgery.  Distal to that over the 
anterior aspect of the proximal thigh was another scar, 12 
centimeters in length.  There was anesthesia in a region 
extending from the proximal scar to the distal scar to the 
groin fold.  There was no pain to palpation of the area and 
no lymphadenopathy.  Scars with secondary anesthesia were the 
pertinent diagnoses.  

The Board finds that the veteran's claim seeking an increased 
evaluation for his service-connected postoperative residuals 
of a left groin mass with scarring is well-grounded.  The 
Court has held that when a veteran claims a service-connected 
disability has increased in severity the claim is well 
grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 (1992).  
The Court has also stated that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  Separate codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  In 
determining the current level of impairment, each disability 
must be considered in the context of the whole recorded 
history.  38 C.F.R. §§ 4.1, 4.2.  However, disability 
evaluations are assigned primarily on the basis of the level 
of impairment shown on objective examination.  Where there is 
a question of which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

The schedular criteria call for a 10 percent rating for 
superficial scars which are tender and painful on objective 
examination or poorly nourished with repeated ulceration.  
Alternatively, a rating may be assigned when such scars 
preclude limitation of function of the body part they affect.  
38 C.F.R. Part 4, Diagnostic Codes 7803, 7804, 7805.  

Recent clinical findings failed to provide a basis for a 
compensable rating for the veteran's service-connected 
residuals of a left groin mass with scarring.  The veteran's 
service-connected scars are shown to be well healed and 
nontender.  They do not result in any limitation of function 
of the area affected.  Other than resulting in a well-defined 
area of anesthesia (loss of feeling or sensation) the veteran 
has essential asymptomatic postoperative residuals of his 
inservice surgery.  Accordingly, a basis upon which to assign 
a compensable rating for residuals of a left groin mass with 
scarring has not been presented.  

In reaching this decision, the Board has considered rating 
the veteran's service-connected postoperative residuals, in 
light of loss of sensation, under the applicable diagnostic 
criteria for impairment of the ilioinguinal nerve.  
Diagnostic Code 8530 provides a noncompensable disability 
rating for mild or moderate paralysis of the inguinal nerve.  
38 C.F.R. Part 4, Code 8530.  Considering that the veteran 
experiences impairment which is wholly sensory, more than 
mild or a moderate degree of paralysis is not shown.  See 
38 C.F.R. 4.124(a) (1999).  Thus, resorting to this 
diagnostic code to evaluate the veteran's service-connected 
disability would not provide any greater benefit than that 
currently assigned.  

In reaching this decision, the Board has considered the 
doctrine of granting the benefit of the doubt to the veteran 
but does not find that the evidence is of proper balance such 
as to warrant its application.  


ORDER

Service connection for residuals of a right knee injury is 
denied.  

Service connection for residuals of a left knee injury is 
denied.  

An increased (compensable) evaluation for postoperative 
residuals of a left groin mass with scarring is denied.  



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals




 
- 11 -

- 1 -


